Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on FormS-8 of our report relating to the balance sheet of PennyMac Mortgage Investment Trust dated May22, 2009, except for Note4, as to which the date is July14, 2009, appearing in the Prospectus filed pursuant to Rule 424(b) under the Securities Act on July 31, 2009 of PennyMac Mortgage Investment Trust. /s/ DELOITTE & TOUCHE LLP Los Angeles, California
